Application by the defendant for a writ of error coram nobis, in effect, to vacate a judgment of the Supreme Court, Queens County, rendered January 27, 2005, so that he may be resentenced nunc pro tunc and file a notice of appeal, on the ground that his attorney failed to file a notice of appeal.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]; People v Bachert, 69 NY2d 593 [1987]; People v Montgomery, 24 NY2d 130 [1969]). Prudenti, P.J., Miller, Spolzino and Lifson, JJ., concur.